Citation Nr: 1800225	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-36 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the reduction of a rating for service-connected lumbar strain from 20 percent to 10 percent, effective December 1, 2010, was proper.
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran had service from January 2001 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that reduced the rating for lumbar strain from 20 percent to 10 percent, effective December 1, 2010.  The claims file was subsequently transferred to the jurisdiction of the RO in Montgomery, Alabama.

It appears that the reduction action now on appeal arose from the Veteran's April 2010 inquiry to the RO that her lumbar strain warranted a higher disability rating.  After development of that claim, the RO undertook action to reduce the assigned disability rating.  

However, the RO issued a rating decision in February 2017, increasing the Veteran's disability rating to 20 percent, effective February 23, 2017. The Veteran filed a notice of disagreement as to that issue, and appellate proceedings have ensued. However, the claim has not been certified for Board review. While the Board therefore has jurisdiction over the February 2017 rating decision, the Board will undertake appellate review upon certification. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.101 (2017).


FINDING OF FACT

The evidence of record at the time of the September 2010 reduction action did not establish material improvement of the Veteran's lumbar strain disability.





CONCLUSION OF LAW

The reduction of the rating for the Veteran's lumbar strain from 20 to 10 percent, effective December 1, 2010, was improper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only 

demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable disposition of the claim for entitlement to restoration of a 20 percent rating for lumbar strain, all notification and development actions needed to fairly adjudicate this claim have been accomplished.  A discussion of the procedural requirements set forth in 38 C.F.R. § 3.105(e) is also unnecessary given the disposition of the claim.

Rating Reduction

The Veteran contends that the reduction in the disability rating for lumbar strain from 20 percent to 10 percent, effective December 1, 2010, was improper.

In September 2008, the RO granted a 20 percent rating for lumbar strain, effective January 30, 2008.  The disability was rated under Diagnostic Code (DC) 5237.  The Veteran did not appeal that decision.  The Veteran filed a claim for an increased rating for lumbar strain in April 2010.

A disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

In any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b); however, in this case, the 20 percent rating for lumbar strain was in effect for less than five years (from January 30, 2008 to December 1, 2010) at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Nonetheless, where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344(c). 

In determining whether the reductions were proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The April 2008 VA examination was used to increase the Veteran's rating from 10 percent to 20 percent.  Therein, the VA examiner noted that the claims file and medical records were reviewed.  Physical examination of the spine showed no spasm or atrophy.  There was guarding and pain with motion.  There was also tenderness and weakness.  The Veteran's gait was normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, or reverse lordosis.  However, there was scoliosis.  Range of motion of the lumbar spine revealed forward flexion from zero to 50 degrees with pain and no additional loss of motion on repetitive use of the joint; extension from zero to 25 degrees with pain; right lateral flexion from zero to 20 degrees with pain; left lateral rotation from zero to 25 degrees with pain, and; right lateral rotation to zero degrees with pain.  The examiner commented that the right lateral rotation was unable to be tested due to pain.  

At the April 2008 VA examination, x-ray findings of the lumbar spine showed a moderate lumbar instability, mild thoracolumbar scoliosis with convexity to the right, and mild bilateral sacroiliitis.  The Veteran was employed at this time, but had lost 2 weeks of time from work due to her lumbar strain disability.  The examiner reported that this disability had significant effects on the Veteran's usual occupation and a resulting work problem of increased absenteeism.  Other effects on employment included problems lifting and carrying objects as well as pain.  The September 2008 rating decision noted that the Veteran's rating was increased to 20 percent because the evidence from this examination, in relevant part, showed decreased lumbosacral spine flexion to 50 degrees.

The Veteran received another VA examination in June 2010.  The examiner noted that the claims file and medical evidence was not requested by the RO, and thus unavailable.  The Veteran endorsed moderate to severe pressure type of pain to the low mid and left lumbar area with radiation of sharp pain, numbness and tingling to the left leg.  She endorsed weekly flare-ups that lasted for a few hours and caused difficulty with ambulation and bending.   The Veteran said she had a history of paresthesias and leg weakness.  She denied any functional impairment and her gait was normal.  The examiner commented that the Veteran's lumbar strain affected occupational activities due to decreased strength of the lower extremities and pain.  The lumbar strain also affected the Veteran's ability to perform usual daily activities of lifting and performing chores.  

During the June 2010 VA examination, physical examination revealed objective evidence of pain with motion and tenderness of the thoracolumbar spine, though not severe enough to result in an abnormal gait or abnormal spinal contour.  Radiographic imaging studies revealed mild lower lumbar spine facet degenerative joint disease.  Range of motion testing, in relevant part, revealed thoracolumbar forward flexion to 70 degrees and a combined range of motion to 200 degrees.  Citing to these range of motion findings alone, the RO notified the Veteran via a July 2010 rating decision of a proposed reduction to 10 percent for the lumbar strain.  The September 2010 rating decision implemented the proposed rating reduction of 10 percent for lumbar strain, effective December 1, 2010.  

VA treatment records April 2010 showed mild multilevel spondylosis.  The Veteran continued to endorse increased worsening of the lumbar spine pain.  She also received physical therapy for approximately four months from January to April of 2010 in order to try to help alleviate her lumbar symptoms.  Yet, during the June 2010 VA examination, the Veteran continued to endorse flare-ups that caused difficulty with ambulation and bending despite recent physical therapy.  She also endorsed moderate to severe pressure in her lumbar area with pain radiating to her left leg.  The VA examiner commented that the Veteran's lumbar strain affected occupational activities due to decreased strength of the lower extremities and pain.  The VA examiner also said that the Veteran's lumbar strain affected her ability to perform usual daily activities of lifting and performing chores.  

The Board does not find overall improvement of the Veteran's lumbar strain symptoms. The evidence before the RO in September 2010 did not indicate overall improvement in the Veteran's service-connected lumbar strain, including an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Moreover, the RO did not specifically identify any sustained improvement of the Veteran's lumbar strain disability in the September 2010 reduction action.  The RO explained only that the Veteran did not currently meet the criteria for a rating in excess of 10 percent under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and 4.71a.  This is the defect identified by the Court in Brown.  In addition, the June 2010 VA examination report which founded the basis for the reduction is of reduced probative value as the entire claims file was not reviewed.  See Tucker, 2 Vet. App. at 201 (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  

In the absence of any specific and objective findings of material improvement of the Veteran's disability, the Board concludes that the reduction of the evaluation for the Veteran's lumbar strain disability from 20 percent to 10 percent effective as of December 1, 2010, was improper.  38 C.F.R. § 3.344(c).

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is granted and the rating for the Veteran's lumbar strain of 20 percent is restored effective December 1, 2010.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


